Exhibit 10.6

From: Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

Attention: Transaction Management Group

Telephone: (212) 526-9986

Facsimile:  (646) 885-9546

November 29, 2007

To: Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Frank Pici

Vice President & CFO

Telephone No.: (610) 687-3126

Facsimile No.:  (610) 687-3688

 

Re: Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Penn Virginia Corporation
(“Company”) to Lehman Brothers OTC Derivatives Inc. (“Dealer”) represented by
Lehman Brothers Inc. (“Agent”) as its agent, on the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
this Transaction. This Confirmation is sent on behalf of both Dealer and Agent.
Dealer is not a member of the Securities Investor Protection Corporation.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. This Transaction shall be deemed to be a Share
Option Transaction within the meaning set forth in the Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule and with the elections and modifications specified in Section 10
hereof) on the Trade Date. In the event of any inconsistency between provisions
of that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. The parties
hereby agree that no Transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:



--------------------------------------------------------------------------------

General Terms:      Trade Date:    November 29, 2007      Effective Date:  
December 5, 2007      Warrants:    Equity call warrants, each giving the holder
the right to purchase one Share at the Strike Price, subject to the Settlement
Terms set forth below. For the purposes of the Equity Definitions, each
reference to a Warrant herein shall be deemed to be a reference to a Call
Option.   Warrant Style:    European   Seller:    Company   Buyer:    Dealer  
Shares:    The common stock of Company, par value USD 0.01 per Share (Exchange
symbol “PVA”)   Number of Warrants:    779,220, subject to adjustment as
provided herein.   Warrant Entitlement:    One Share per Warrant   Strike Price:
   USD 74.25   Premium:    USD 3,558,375.00 (Premium per Warrant USD 4.5666)  
Premium Payment Date:    Effective Date   Exchange:    The New York Stock
Exchange   Related Exchange(s):    All Exchanges Procedures for Exercise:     
Expiration Time:    The Valuation Time   Expiration Date(s):    Each Scheduled
Trading Day during the period from and including the First Expiration Date and
to and including the 50th Scheduled Trading Day following the First Expiration
Date shall be an “Expiration Date” for a number of Warrants equal to the Daily
Number of Warrants on such date; provided that, notwithstanding anything to the
contrary in the Equity Definitions, if any such date is a Disrupted Day, the
Calculation Agent shall make adjustments, if applicable, to the Daily Number of
Warrants or shall reduce such Daily Number of Warrants to zero for which such
day shall be an Expiration Date and shall designate a Scheduled Trading Day or a
number of Scheduled Trading Days as the Expiration Date(s) for the remaining
Daily Number of Warrants or a portion thereof for the originally scheduled
Expiration Date; provided further that if such Expiration Date has not occurred
pursuant to this clause as of the eighth Scheduled Trading Day following the
last scheduled Expiration Date under this Transaction, the Calculation Agent

 

2



--------------------------------------------------------------------------------

     shall have the right to declare such Scheduled Trading Day to be the final
Expiration Date and the Calculation Agent shall determine its good faith
estimate of the fair value for the Shares as of the Valuation Time on that
eighth Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.   First Expiration Date:    February 15, 2013 (or
if such day is not a Scheduled Trading Day, the next following Scheduled Trading
Day), subject to Market Disruption Event below.   Daily Number of Warrants:   
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.   Automatic
Exercise:    Applicable; and means that a number of Warrants for each Expiration
Date equal to the Daily Number of Warrants (as adjusted pursuant to the terms
hereof) for such Expiration Date will be deemed to be automatically exercised;
provided that “In-the-Money” means that the Relevant Price for such Expiration
Date exceeds the Strike Price for such Expiration Date; and provided further
that all references in Section 3.4(b) of the Equity Definitions to “Physical
Settlement” shall be read as references to “Net Share Settlement”.   Market
Disruption Event:    Section 6.3(a)(ii) of the Equity Definitions is hereby
amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent determines is material.” Valuation:     
Valuation Time:    Scheduled Closing Time.   Valuation Date:    Each Exercise
Date. Settlement Terms:      Settlement Method:    Net Share Settlement.   Net
Share Settlement:    On the relevant Settlement Date, Company shall deliver to
Dealer the Share Delivery Quantity of Shares for such Settlement Date to the
account specified hereto free of payment through the Clearance System.   Share
Delivery Quantity:    For any Settlement Date, a number of Shares, as calculated
by the Calculation Agent, equal to the Net Share Settlement Amount for such
Settlement Date divided by the Settlement Price on the Valuation Date in respect
of such Settlement Date, rounded down to the nearest whole number plus any
Fractional Share Amount.   Net Share Settlement Amount:    For any Settlement
Date, an amount equal to the product of (i) the Number of Warrants exercised or
deemed exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Settlement Date and (iii) the Warrant Entitlement.

 

3



--------------------------------------------------------------------------------

  Settlement Price:    For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“PVA.N <equity> AQR” (or any successor thereto) in respect of the period from
the scheduled opening time of the Exchange to the Scheduled Closing Time on such
Valuation Date (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent using a volume weighted method to the extent reasonably
practicable). Notwithstanding the foregoing, if (i) any Expiration Date is a
Disrupted Day and (ii) the Calculation Agent determines that such Expiration
Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.   Settlement Date(s):    As determined in reference to Section
9.4 of the Equity Definitions, subject to Section 9(k)(i) hereof. Other
Applicable Provisions:    The provisions of Sections 9.1(c), 9.8, 9.9, 9.11,
9.12 and 10.5 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.
Representation and Agreement:    The Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Company is the issuer of the Shares. 3. Additional Terms applicable to the
Transaction:     Adjustments applicable to the Warrants:        Method of
Adjustment:    Calculation Agent Adjustment. For the avoidance of doubt, in
making any adjustments under Section 11.2(c) of the Equity Definitions, the
Calculation Agent may make adjustments, if any, to any one or more of the Strike
Price, the Number of Warrants, the Daily Number of Warrants and the Warrant
Entitlement. Notwithstanding the foregoing, any cash dividends or distributions
on the Shares, whether or not extraordinary, shall be governed solely by Section
9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity
Definitions.

 

4



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:      New Shares:    Section
12.1(i) of the Equity Definitions is hereby amended by deleting the text in
clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)”.   Consequence of Merger Events:      Merger Event:   
Applicable  

Share-for-Share:

   Modified Calculation Agent Adjustment  

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)  

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).   Consequence of Tender Offers:      Tender
Offer:    Applicable; provided however that if an event occurs that constitutes
both a Tender Offer under Section 12.1(d) of the Equity Definitions and
Additional Termination Event under Section 9(h)(ii)(A) of this Confirmation,
Dealer may elect, in its commercially reasonable judgment, whether the
provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will
apply.  

Share-for-Share:

   Modified Calculation Agent Adjustment  

Share-for-Other:

   Modified Calculation Agent Adjustment  

Share-for-Combined:

   Modified Calculation Agent Adjustment   Nationalization, Insolvency or
Delisting:    Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, the American Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.   Additional Disruption Events:     

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions shall
be amended by deleting “(X)” and “, or (Y) it will incur a materially increased
cost in performing its obligations under such Transaction (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position)”.

 

5



--------------------------------------------------------------------------------

 

Failure to Deliver:

   Not Applicable  

Insolvency Filing:

   Applicable  

Hedging Disruption:

   Not Applicable  

Increased Cost of Hedging:

   Not Applicable  

Loss of Stock Borrow:

   Applicable  

Maximum Stock Loan Rate:

   200 basis points  

Increased Cost of Stock Borrow:

   Applicable  

Initial Stock Loan Rate:

   50 basis points   Hedging Party:    Dealer for all applicable Additional
Disruption Events   Determining Party:    Dealer for all applicable
Extraordinary Events   Non-Reliance:    Applicable   Agreements and
Acknowledgments      Regarding Hedging Activities:    Applicable   Additional
Acknowledgments:    Applicable 4. Calculation Agent:    Dealer. The Calculation
Agent will provide Company with reasonable detail concerning its calculations
hereunder (including any assumptions used in making such calculations) upon
request.

5. Account Details:

 

  (a) Account for payments to Company:

SunTrust Bank

Johnson City, TN

ABA# 061000104

Acct: Penn Virginia Corporation

Acct No.: 0005724767

Account for delivery of Shares from Company:

To be provided

 

  (b) Account for payments to Dealer:

To be provided by Dealer.

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

6



--------------------------------------------------------------------------------

6. Offices:

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of Dealer for the Transaction is: New York

Lehman Brothers OTC Derivatives Inc.

745 Seventh Avenue

New York, New York 10019

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Company:

Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Frank Pici, Vice President & CFO

Telephone No.: (610) 687-8900

Facsimile No.:  (610) 687-3688

with a copy to:

Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Nancy Snyder, Executive Vice President & General Counsel

Telephone No.: (610) 687-8900

Facsimile No.:  (610) 687-3688

 

  (b) Address for notices or communications to Dealer:

Dealer notice information to follow:

 

To:   Lehman Brothers Inc., acting as Agent   Lehman Brothers OTC Derivatives
Inc., acting as Principal   745 Seventh Avenue   New York, New York 10019 Attn:
  Transaction Management Group Telephone No.:   (212) 526-9986 Facsimile No.:  
(646) 885-9546 with a copy:   To:   Lehman Brothers Inc., acting as Agent  
Lehman Brothers OTC Derivatives Inc., acting as Principal   745 Seventh Avenue  
New York, New York 10019 Attn:   Steve Roti – US Equity Linked Telephone No.:  
(212) 526-0055 Facsimile No.:   (917) 552-0561

 

7



--------------------------------------------------------------------------------

8. Representations and Warranties of Company

In addition to the representations contained in the Agreement, the
representations and warranties of Company set forth in Section 3 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of November 29,
2007 among Company and J.P. Morgan Securities Inc., Lehman Brothers Inc. and
Wachovia Capital Markets LLC as representatives of the underwriters party
thereto, are true and correct and are hereby deemed to be repeated to Dealer as
if set forth herein. Company hereby further represents and warrants to Dealer
that:

 

  (a) The Shares of Company initially issuable upon exercise of the Warrant by
the net share settlement method (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company. The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

  (b) Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (c) Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:

Company is a corporation, partnership, proprietorship, organization, trust or
other entity and:

 

  (A) Company has total assets in excess of USD 10,000,000;

 

  (B) the obligations of Company hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C) Company has a net worth in excess of USD 1,000,000 and has entered into
this Agreement in connection with the conduct of Company’s business or to manage
the risk associated with an asset or liability owned or incurred or reasonably
likely to be owned or incurred by Company in the conduct of Company’s business.

 

  (d) Company is not entering into this Transaction ‘on the basis of’ material
nonpublic information about the Company within the meaning of Rule 10b5-1(b)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

9. Other Provisions:

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Effective Date, with respect to the matters set forth in paragraphs (i),
(ii), (iii) (but not with respect to applicable law) of Section 3(a) of the
Agreement and in Section 8(a) of this Confirmation.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Notice
Percentage as determined on such day is (i) greater than 8% and (ii) greater by
0.5% than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof). The “Notice Percentage” as of any day
is the fraction, expressed as a percentage, the numerator of which is the Number
of Shares and the denominator of which is the number of Shares outstanding on
such day. In the event that Company fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this paragraph,

 

8



--------------------------------------------------------------------------------

 

then Company agrees to indemnify and hold harmless Dealer, its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities joint or
several and expenses (including reasonable attorney’s fees), to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or as a result
of Company’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Parties for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Party as a result of Company’s failure to provide Dealer with a
Repurchase Notice in accordance with this paragraph, such Indemnified Party
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others Company may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding. Company shall not be liable for any settlement of
any proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Company agrees to indemnify any Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
Company shall not, without the prior written consent of the Indemnified Party,
effect any settlement of any pending or threatened proceeding contemplated by
this paragraph that is in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Party.
If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Company shall, in lieu of indemnifying such Indemnified Party hereunder,
contribute to the maximum extent permitted by law, to the amount paid or payable
by the Indemnified Party as a result of such loss, claim, damage or liability.
In addition, Company will reimburse any Indemnified Party for all reasonable
expenses (including reasonable counsel fees and expenses) as they are incurred
(after notice to Company) in connection with the investigation of, preparation
for or defense or settlement of any pending or threatened claim or any action,
suit or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Company. The remedies provided in this
paragraph (c) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Party at law or in equity. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

  (c) Reserved.

 

  (d) No Manipulation. Company is not entering into this Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under this Transaction to any third party or to any
affiliate of Dealer whose obligations are guaranteed by Lehman Brothers Holdings
Inc. by a Guarantee in a form attached hereto in Exhibit A. If after Dealer’s
commercially

 

9



--------------------------------------------------------------------------------

 

reasonable efforts, Dealer is unable to effect such a transfer or assignment on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer of a sufficient number of Warrants to reduce
(i) Dealer’s “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and rules promulgated thereunder) to 7.5% or less of Company’s
outstanding Shares or (ii) the quotient of (x) the product of (a) the Number of
Warrants and (b) the Warrant Entitlement divided by (y) the number of Company’s
outstanding Shares (such quotient expressed as a percentage, the “Warrant Equity
Percentage”) to 14.0% or less, Dealer may designate any Exchange Business Day as
an Early Termination Date with respect to a portion (the “Terminated Portion”)
of this Transaction, such that (i) its “beneficial ownership” following such
partial termination will be equal to approximately 7.5% or (ii) the Warrant
Equity Percentage following such partial termination will be equal to
approximately 14.0%. In the event that Dealer so designates an Early Termination
Date with respect to a portion of this Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (i) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Warrants equal to the Terminated Portion,
(ii) Company shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of paragraph 9(j) shall apply
to any amount that is payable by Company to Dealer pursuant to this sentence).
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform Dealer’s obligations in respect of this Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from but excluding the Trade
Date, to and including the Expiration Date, (i) an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend differs from the Regular Dividend on a per Share basis or (ii) if no
Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants and/or Daily Number of Warrants to
preserve the fair value of the Options to Dealer after taking into account such
dividend or lack thereof. “Regular Dividend” shall mean for any calendar
quarter, USD 0.05625 for the first cash dividend or distribution on the Shares
for which the Ex-Dividend Date falls within such calendar quarter, and zero for
any subsequent dividend or distribution on the Shares for which the Ex-Dividend
Date falls within the same calendar quarter.

 

  (g) Role of Agent. Agent will be responsible for (A) effecting this
Transaction, (B) issuing all required confirmations and statements to Dealer and
Company, (C) maintaining books and records relating to this Transaction in
accordance with its standard practices and procedures and in accordance with
applicable law and (D) unless otherwise requested by Company, receiving,
delivering, and safeguarding Company’s funds and any securities in connection
with this Transaction, in accordance with its standard practices and procedures
and in accordance with applicable law.

 

  i. Agent is acting in connection with this Transaction solely in its capacity
as Agent for Dealer and Company pursuant to instructions from Dealer and
Company. Agent shall have no responsibility or personal liability to Dealer or
Company arising from any failure by Dealer or Company to pay or perform any
obligations hereunder, or to monitor or enforce compliance by Dealer or Company
with any obligation hereunder, including, without limitation, any obligations to
maintain collateral. Each of Dealer and Company agrees to proceed solely against
the other to collect or recover any securities or monies owing to it in
connection with or as a result of this Transaction. Agent shall otherwise have
no liability in respect of this Transaction, except for its gross negligence or
willful misconduct in performing its duties as Agent.

 

10



--------------------------------------------------------------------------------

  ii. Any and all notices, demands, or communications of any kind relating to
this Transaction between Dealer and Company shall be transmitted exclusively
through Agent at the following address:

Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

745 Seventh Avenue

New York, New York 10019

Attn: Transaction Management Group

Telephone No.: (212) 526-9986

Facsimile No.:  (646) 885-9546

 

  iii. The date and time of the Transaction evidenced hereby will be furnished
by the Agent to Dealer and Company upon written request.

 

  iv. The Agent will furnish to Company upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

  v. Dealer and Company each represents and agrees (A) that this Transaction is
not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (B) that it is entering into this
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

 

  (h) Additional Provisions.

(i) Amendments to the Equity Definitions:

(A) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

(B) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

(ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, and (2) Company shall be deemed the sole Affected
Party and the Transaction shall be deemed the sole Affected Transaction:

(A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than the Company, or subsidiaries of the Company or employee benefit
plans of the Company or any of its subsidiaries, has become the direct or
indirect “beneficial owner,” as

 

11



--------------------------------------------------------------------------------

defined in Rule 13d-3 under the Exchange Act, of the common equity of the
Company representing more than 50% of the voting power of such common equity and
(x) such person or group files a Schedule 13D, Schedule 13G, Schedule TO or any
other schedule, form or report under the Exchange Act disclosing such beneficial
ownership or (y) the Company otherwise knows or has reason to know of any such
person or group, in any case, other than pursuant to a transaction that would
otherwise be subject to clause (B) below but for the proviso thereto.

(B) Consummation of (A) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (B) any share exchange,
consolidation or merger of the Company pursuant to which the Shares will be
converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Company and its subsidiaries, taken as a
whole, to any person other than one of the Company’s subsidiaries; provided,
however, that any such share exchange, consolidation or merger will not be an
Additional Termination Event if holders of common equity of the Company
immediately prior to such transaction collectively own, directly or indirectly,
more than 50% of all classes of the common equity of the continuing or surviving
corporation or transferee or the parent thereof immediately after such event.

(C) Continuing Directors (as defined below) cease to constitute at least a
majority of the board of directors of the Company.

(D) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

(E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its
obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).

Clause (ii)(B) above will not be deemed to have occurred, however, if 90% of the
consideration received or to be received by the common stockholders of the
Company, excluding cash payments for fractional shares, in connection with the
transaction or transactions qualifying under such clause consists of shares of
common stock traded on a national securities exchange or which will be so traded
or quoted when issued or exchanged in connection with such transaction or
transactions (these securities being referred to as “publicly traded
securities”).

“Continuing Director” means a director who either was a member of the board of
directors of the Company on the Trade Date or who becomes a director of the
Company subsequent to such date and whose election, appointment or nomination
for election by the stockholders of the Company is duly approved by a majority
of the Continuing Directors on the board of directors of the Company at the time
of such approval, either by a specific vote or by approval of the proxy
statement issued by the Company on behalf of the entire board of directors of
the Company in which such individual is named as nominee for director.

 

  (i) Netting and Set-off. Each of Company and Dealer shall not net or set-off
its obligations under the Transaction, if any, against its rights against the
other party under any other transaction or instrument. Section 6(f) of the
Agreement shall not apply.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Dealer, (i) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions (except in the event of an Insolvency, Nationalization, Tender Offer
or Merger Event in which the consideration or proceeds to be paid

 

12



--------------------------------------------------------------------------------

 

to holders of shares consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Company is the Defaulting Party or a Termination Event in which Company is
the Affected Party, other than an Event of Default of the type described in
(x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or (y) a
Termination Event of the type described in Section 5(b) of the Agreement, in the
case of both (x) and (y), resulting from an event or events outside Company’s
control) (a “Payment Obligation”), Company shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. New York local time on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable; provided that if
Company does not validly elect to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative.
Notwithstanding the foregoing, Company’s or Dealer’s right to elect satisfaction
of a Payment Obligation in the Share Termination Alternative as set forth in
this clause shall only apply to Transactions under this Confirmation.

 

Share Termination Alternative:    If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions, subject to paragraph
(k)(i) below, in satisfaction, subject to paragraph (k)(ii) below, of the
Payment Obligation in the manner reasonably requested by Dealer free of payment.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value to Dealer of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means. The Calculation Agent shall notify Company of
such Share Termination Unit Price at the time of notification of the Payment
Obligation. In the case of a Private Placement of Share Termination Delivery
Units that are Restricted Shares (as defined below), as set forth in paragraph
(k)(i) below, the Share Termination Unit Price shall be determined by the
discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (k)(ii) below,
the Share Termination Unit Price shall be the

 

13



--------------------------------------------------------------------------------

   Settlement Price on the Merger Date, the Announcement Date (in the case of a
Nationalization, Insolvency or Delisting) or the Early Termination Date, as
applicable. Share Termination Delivery Unit:    In the case of a Termination
Event, Event of Default or Delisting, one Share or, in the case of
Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency, Tender Offer or Merger Event. If such Nationalization, Insolvency,
Tender Offer or Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. Failure to Deliver:    Inapplicable Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the First Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

14



--------------------------------------------------------------------------------

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the appropriate commercially
reasonable discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to paragraph (l) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder; provided that in no event shall such number
be greater than 2,340,000 (the “Maximum Amount”). Notwithstanding the Agreement
or this Confirmation, the date of delivery of such Restricted Shares shall be
the Exchange Business Day following notice by Dealer to Company, of such
applicable discount and the number of Restricted Shares to be delivered pursuant
to this clause (i). For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (l) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have been delivered pursuant to this paragraph,
Restricted Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Company additionally authorizes any
unissued Shares that are not reserved for other transactions. Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Restricted Shares to be delivered) and promptly deliver
such Restricted Shares thereafter.

In the event of a Private Placement Settlement, the Net Share Settlement Amount
or the Payment Obligation, respectively, shall be deemed to be the Net Share
Settlement Amount or the Payment Obligation, respectively, plus an additional
amount (determined from time to time by the Calculation Agent in its
commercially reasonable judgment) attributable to interest that would be earned
on such Net Share Settlement Amount or the Payment Obligation, respectively,
(increased on a daily basis to reflect the accrual of such interest and reduced
from time to time by the amount of net proceeds received by Dealer as provided
herein) at a rate equal to the open Federal Funds Rate plus the Spread for the
period from, and including, such Settlement Date or the date on which the
Payment Obligation is due, respectively, to, but excluding, the related date on
which all the Restricted Shares have been sold and calculated on an Actual/360
basis. The foregoing provision shall be without prejudice to Dealer’s rights
under the Agreement (including, without limitation, Sections 5 and 6 thereof).

 

15



--------------------------------------------------------------------------------

As used in this Section, “Spread” means, with respect to any Net Share
Settlement Amount or Payment Obligation, respectively, the credit spread over
the applicable overnight rate that would be imposed if Dealer were to extend
credit to Company in an amount equal to such Net Share Settlement Amount, all as
determined by the Calculation Agent using its commercially reasonable judgment
as of the related Settlement Date or the date on which the Payment Obligation is
due, respectively. Commercial reasonableness shall take into consideration all
factors deemed relevant by the Calculation Agent, which are expected to include,
among other things, the credit quality of Company (and any relevant affiliates)
in the then-prevailing market and the credit spread of similar companies in the
relevant industry and other companies having a substantially similar credit
quality.

 

  (ii) If Company elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Company shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Dealer. If Dealer, in its sole reasonable discretion, is not
satisfied with such procedures and documentation Private Placement Settlement
shall apply. If Dealer is satisfied with such procedures and documentation, it
shall sell the Restricted Shares pursuant to such registration statement during
a period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Restricted Shares (which, for the avoidance of doubt, shall be
(x) any Settlement Date in the case of an exercise of Warrants prior to the
First Expiration Date pursuant to Section 2 above, (y) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to paragraph (l) above or (z) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(1) or (2) (or any similar provision then in force) under the Securities
Act and (iii) the date upon which all Restricted Shares may be sold or
transferred by a non-affiliate pursuant to Rule 144(k) (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Amount.

 

16



--------------------------------------------------------------------------------

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (i) may be transferred by and among Dealer and its affiliates and
Company shall effect such transfer without any further action by Dealer and
(ii) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after any Settlement Date for such Restricted
Shares, Company shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon delivery by Dealer (or such
affiliate of Dealer) to Company or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder, Lehman Brothers Holdings Inc. would directly or
indirectly beneficially own (as such term is defined for purposes of
Section 13(d) of the Exchange Act) in excess of 8.0% of the outstanding Shares.
Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery, Lehman Brothers Holdings
Inc. would directly or indirectly so beneficially own in excess of 8.0% of the
outstanding Shares. If any delivery owed to Dealer hereunder is not made, in
whole or in part, as a result of this provision, Company’s obligation to make
such delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Company that, after such delivery, Lehman Brothers
Holdings Inc. would not directly or indirectly so beneficially own in excess of
8.0% of the outstanding Shares.

 

  (m)

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Dealer will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to this
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Delivery Property hereunder at any time after 2 years from the
Trade Date shall be eligible for resale under Rule 144(k) of the Securities Act
and Company agrees to promptly remove, or cause the transfer agent for such
Shares or Share Termination Delivery Property, to remove, any legends referring
to any restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees, for any delivery of
Shares or Share Termination Delivery Property hereunder at any time after 1 year
from the Trade Date but within 2 years of the Trade Date, to the extent the
holder of this Warrant then satisfies the holding period and other requirements
of Rule 144 of the Securities Act, to promptly remove, or cause the transfer
agent for such Restricted Share to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares. Such Restricted Shares
will be de-legended upon delivery by Dealer (or such affiliate of Dealer) to
Company or such transfer agent of customary seller’s and broker’s representation
letters in connection with resales of restricted securities pursuant to Rule 144
of the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Company further agrees that any
delivery of Shares or Share Termination Delivery Property prior to the date that
is 1 year from the Trade Date, may be transferred by and among Dealer and its
affiliates

 

17



--------------------------------------------------------------------------------

 

and Company shall effect such transfer without any further action by Dealer.
Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, including Rule 144(k) as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (n) Governing Law. New York law (without reference to choice of law doctrine).

 

  (o) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (q) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Company be required to deliver
more than the Maximum Amount of Shares in the aggregate to Dealer in connection
with this Transaction, subject to the provisions regarding Deficit Restricted
Shares

 

  (r) Right to Extend. Dealer may postpone, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

 

  (s) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Company’s bankruptcy. For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Company’s
bankruptcy to any claim arising as a result of a breach by Company of any of its
obligations under this Confirmation or the Agreement.

 

  (t)

Securities Contract; Swap Agreement. The parties hereto intend for: (a) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code; (b) a party’s right to liquidate the Transaction and
to exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect

 

18



--------------------------------------------------------------------------------

 

to the other party to constitute a “contractual right” as described in the
Bankruptcy Code; and (c) each payment and delivery of cash, securities or other
property hereunder to constitute a “margin payment” or “settlement payment” and
a “transfer” as defined in the Bankruptcy Code.

 

  (u) Regulatory Provisions. Company represents and warrants that it has
received and read and understands the Notice of Regulatory Treatment and the OTC
Option Risk Disclosure Statement.

10. ISDA Master Agreement:

With respect to the Agreement, Company and Dealer agree as follows:

PART 1

TERMINATION PROVISIONS

 

(a) “Specified Entity” means in relation to Dealer for the purpose of:

 

Section 5(a)(v) (Default under Specified Transaction):    Not Applicable
Section 5(a)(vi) (Cross Default):    Not Applicable Section 5(a)(vii)
(Bankruptcy):    Not Applicable Section 5(b)(v) (Credit Event upon Merger):   
Not Applicable and in relation to Company for the purpose of:    Section 5(a)(v)
(Default under Specified Transaction):    Not Applicable Section 5(a)(vi) (Cross
Default)    Not Applicable Section 5(a)(vii) (Bankruptcy)    Not Applicable
Section 5(b)(v) (Credit Event upon Merger):    Not Applicable

 

(b) Section 5(a)(v) (Default under Specified Transaction) will not apply to
Dealer or Company.

 

(c) The “Cross-Default” provisions of Section 5(a)(vi) will not apply to Dealer
and will not apply to Company.

 

(d) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Dealer or Company.

 

(e) Force Majeure Event. Notwithstanding anything to the contrary contained in
the Agreement, Section 5(b)(ii) of the Agreement shall not apply and, for the
avoidance of doubt, a Force Majeure Event shall not constitute a Termination
Event with respect to Company or Dealer.

 

(f) “Termination Currency” means United States Dollars.

 

(g) Failure to Pay or Deliver Event of Default. Section 5(a)(i) of the Agreement
is hereby amended by changing the word “first” wherever it appears therein to
“third”.

PART 3

AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(i) and (ii) of the Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are: none

 

19



--------------------------------------------------------------------------------

(b) Other Documents to be delivered are: not applicable

PART 4

MISCELLANEOUS

 

(a) Offices. The provisions of Section 10(a) will apply to the Agreement.

 

(b) Governing Law. The Agreement will be governed by and construed in accordance
with the laws of the State of New York, without reference to choice of law
doctrine.

 

(c) Deduction or Withholding for Tax. So long as Issuer is organized under the
laws of the United States or any State thereof, the provisions of
Section 2(d)(i)(4) of the Agreement shall not apply to the Transaction.

 

(d) Credit Support Document. Details of any Credit Support Documents: In
relation to Dealer: the Guarantee attached hereto in Exhibit A; and in relation
to Counterparty: none.

 

(e) Credit Support Provider. With respect to Dealer: Lehman Brothers Holdings
Inc.; and with respect to Counterparty: not applicable.

 

20



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CONFIRMATION HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

Please confirm your agreement with the foregoing by executing this Confirmation
and returning it to us at facsimile number 646-885-9546, Attention:
Documentation.

 

Yours sincerely,     Confirmed as of the date first above written: Lehman
Brothers OTC Derivatives Inc.     Penn Virginia Corporation By:   /s/ Anatoly
Kozlov     By:   /s/ Nancy M. Snyder Name:   Anatoly Kozlov     Name:   Nancy M.
Snyder Title:   Authorized Signatory     Title:   Executive Vice President,
General Counsel and Corporate Secretary

Execution time will be furnished upon Company’s written request.



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTEE



--------------------------------------------------------------------------------

GUARANTEE OF LEHMAN BROTHERS HOLDINGS INC.

LEHMAN BROTHERS OTC DERIVATIVES INC. (“Party A”) and PENN VIRGINIA CORPORATION
(“Party B”) have entered into a Confirmation dated as of November 29, 2007 (the
“Confirmation”) which evidences a transaction entered into between Party A and
Party B (the “Transaction”), which Confirmation supplements, forms part of, and
will be read and construed as one with, the ISDA Master Agreement referred to
therein (the Confirmation, the Transaction and the ISDA Master Agreement
referred to therein, in each case, as the same may from time to time be amended,
modified, supplemented or restated, are collectively referred to herein as the
“Agreement”). This Guarantee is a Credit Support Document as contemplated in the
Agreement. For value received, and in consideration of the financial
accommodation accorded to Party A by Party B under the Agreement, LEHMAN
BROTHERS HOLDINGS INC., a corporation organized and existing under the laws of
the State of Delaware (“Guarantor”), hereby agrees to the following:

(a) Guarantor hereby unconditionally and irrevocably (subject to the provisions
herein) guarantees to Party B the due and punctual payment of all amounts
payable by Party A in connection with the Agreement when and as Party A’s
obligations thereunder shall become due and payable in accordance with the terms
of the Agreement (whether at maturity, by acceleration or otherwise). Guarantor
hereby agrees, upon written demand by Party B, to pay or cause to be paid any
such amounts punctually when and as the same shall become due and payable.

(b) Guarantor hereby agrees that its obligations under this Guarantee constitute
a continuing guarantee of payment when due and not of collection.

(c) Guarantor hereby agrees that its obligations under this Guarantee shall be
absolute and unconditional, irrespective of the validity, regularity or
enforceability of any obligation of Party A under the Agreement, the absence of
any action to enforce Party A’s obligations under the Agreement, the existence
of any collateral or other guaranty, any waiver or consent by Party B with
respect to any provisions thereof, the entry by Party A and Party B into any
amendments to the Agreement, additional Transactions under the Agreement or any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (excluding the defense of payment or statute
of limitations, neither of which is waived), provided, however, that Guarantor
shall be entitled to exercise any right that Party A could have exercised under
the Agreement to cure any default in respect of its obligations under the
Agreement or to setoff, counterclaim or withhold payment with respect to any
Event of Default or Potential Event of Default, but only to the extent such
right is provided to Party A under the Agreement.

(d) This Guarantee may be terminated by Guarantor upon prior written notice to
Party B; provided that, notwithstanding such termination, such termination shall
not affect Guarantor’s liability hereunder as to, and this Guarantee shall
remain in full force and effect with respect to all, obligations incurred or
arising out of Transactions entered into prior to the termination hereof,
including, for the avoidance of doubt, the Confirmation and the Transaction
evidenced thereby.

(e) Guarantor further agrees that this Guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time, payment, or any part
thereof, of any obligation or interest thereon is rescinded or must otherwise be
restored by Party B upon an Event of Default as set forth in Section 5(a)(vii)
of the Master Agreement affecting Party A or Guarantor.

(f) Guarantor hereby waives (i) promptness, diligence, presentment, demand of
payment, protest, order and, except as set forth in paragraph (a) hereof, notice
of any kind in connection with the Agreement and this Guarantee, or (ii) any
requirement that Party B exhaust any right to take any action against Party A or
any other person prior to or contemporaneously with proceeding to exercise any
right against Guarantor under this Guarantee.

 



--------------------------------------------------------------------------------

(g) Guarantor shall have no right of subrogation with respect to any payments
made under this Guarantee until all obligations of the Guaranteed Party under
the Agreement are indefeasibly paid in full.

(h) Guarantor represents and warrants (which representations and warranties
shall be deemed to have been made by Guarantor on the date of each Transaction)
that:

i. Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware;

ii. Guarantor has the legal capacity and the legal right to execute and deliver
this Guarantee and to perform Guarantor’s obligations hereunder;

iii. no consent or authorization of, filing with, or other act by or in respect
of, any governmental authority and no consent of any other person (including,
without limitation, any creditor of Guarantor) is required in connection with
the execution, delivery, performance, validity or enforceability of this
Guarantee;

iv. this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws; and

v. the execution, delivery and performance of this Guarantee will not violate
any provision of the certificate of incorporation, by laws or other
organizational documents of Guarantor, or any law, treaty, rule or regulation or
determination of an arbitrator, a court or other governmental authority,
applicable to or binding upon Guarantor or any of its property or to which
Guarantor or any of its property is subject.

(i) Any provision of this Guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(j) No single or partial exercise of any right, power or privilege hereunder
shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege, and no waiver by Party B of any right or remedy
hereunder on any one occasion shall be construed as a bar to any right or remedy
which Party B would otherwise have on any future occasion. No failure to
exercise, nor any delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

(k) If any term, provision, covenant, or condition of this Guarantee, or the
application thereof to any party or circumstance, shall be held to be illegal,
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants and conditions hereof shall continue in full force
and effect as if this Guarantee had been executed with the illegal, invalid or
unenforceable portion eliminated, so long as this Guarantee as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Guarantee and the deletion of such
portion of this Guarantee will not substantially impair the respective benefits
or expectations of the parties to this Guarantee.

(l) Guarantor shall reimburse Party B on demand for all costs, expenses and
charges (including, without limitation, reasonable fees and charges of legal
counsel) incurred by Party B in connection with the enforcement of, and the
protection of its rights under, this Guarantee.

(m) No amendment or waiver of any provision of this Guarantee, nor consent to
any departure by Party B therefrom, shall be effective unless it is in writing
and signed by Party B, and then the waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 



--------------------------------------------------------------------------------

(n) This Guarantee is and shall be in every particular available to the
successors and assigns of Party B and is and shall always be fully binding upon
the legal representatives, successors and assigns of Guarantor, notwithstanding
that some or all of the monies, the repayment of which this Guarantee applies,
may be actually paid after any bankruptcy, receivership, reorganization or other
event affecting either Party A or Guarantor. Guarantor may not assign its
obligations nor delegate its rights under this Guarantee without the prior
written consent of Party B, and any purported assignment or delegation absent
such consent is void.

(o) This Guarantee alone sets forth the entire understanding of Guarantor and
Party B relating to the guarantee of the obligations guaranteed hereby and
constitutes the entire contract between the parties relating to the subject
matter hereof and supersedes any and all previous agreements and understandings,
oral and written, relating to the subject matter hereof.

(p) Delivery of an executed signature page of this Guarantee by telecopy shall
be effective as delivery of a manually executed signature page of this
Guarantee.

(q) This Guarantee shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles.
All capitalized terms not defined in this Guarantee, but defined in the
Agreement, shall have the meanings assigned thereto in the Agreement.

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed by its
duly authorized officer as of the date of the Agreement.

 

LEHMAN BROTHERS HOLDINGS INC. By:   /s/ James J. Killerlane III Name:   James J.
Killerlane III Title:   Vice President Date:   December 3, 2007